Title: Henry M. Brackenridge to Thomas Jefferson, 5 February 1820
From: Brackenridge, Henry Marie
To: Jefferson, Thomas


					
						 Sir,
						
							Annapolis
							Feb. 5. 1820.
						
					
					Mr Rodney as my friend, was so good as to send you a copy of the book I have lately published on South America, and it has afforded my me high gratification to learn from him, that you have expressed a favorable opinion of it. Being the Chief of the Mission, of which I was the Secretary, I thought  that in coming from him, it would bring with it a recommending recommendation which I could not give. it. I am but too sensible that in point of execution it bears the marks of haste, and has many blemishes. My habit, is, to think much, to write rapidly, and to polish at leizure; but in this instance, I was compelled by a contract with between the bookseller and printer, to complete it in ninety days, when I had not more than forty pages written—It was completed in a little more than two months.
					The truth has been my guiding star. As a philosopher I endeavored to contemplate the subject with impartiality—It was unfortunate for me that I was compelled to differ from some men who have private interests to gratify, and who have discovered hostility to me, because the accounts which I give tend to falsify theirs. Mr Torres, an enlightened South American, has spoken of the work in the most favorable manner. The American publick has been dreadfully imposed upon by accounts from South America, but I hope I shall be able to hold up a candle to  enable my countrymen to see and judge for themselves. In a second edition, I propose to extend the subject considerably, and shall endeavour to render it more complete.
					Permit me, Sir, to express my most ardent wishes for your health and happiness
					I am with great respect
					
						Your most obedt Sevt
						
							H: M: Brackenridge
						
					
				